UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Hee eee ee 4
UNITED STATES OF AMERICA,
| so APPLICATION AND ORDER
-against- OF EXCLUDABLE DELAY
MUSSIE HAILE, | 19-MJ-00996
Defendant,
woe ee ee xX

The United States of America and the defendant MUSSIE HAILE
hereby jointly request that the time period from 11222019 to 1/7/2020
be excluded in computing the time within which an information or indictment must be filed,
The parties seek the foregoing exclusion of time in order because

x] they are engaged in plea negotiations, which they believe are likely to result in
a disposition of this case without trial, and they require an exclusion of time in order to focus
efforts on plea negotiations without the risk that they. would not, despite their diligence, have
reasonable time for effective preparation for trial,

Oo they need additional time to investigate and prepare fot trial due to the
complexity of the case,

XI other: plea negotiations are complicated by the defendant residing i in Canada,

This is the second application for entry of an order of excludable delay. The
defendant was arrested on. 10/26/201 and released on 11/8/2019

Ab. \pylhitesy J
JotrVagelatos Sally J.M. Butler
- Assistant U.S, Attorney - . Counsel for Defendant

For defendant to read, review with counsel, and acknowledge:

- [understand that federal law generally provides that I have a right to have formal
charges lodged against me within thirty days of my arrest and a right to a trial on those
charges within seventy days after formal charges have been lodged. I further understand that

‘I do not have to consent to the exclusion of time sought in this application and that, by
consenting to entry of this order, the date on which formal charges must be lodged will be
delayed and the date for the commencement of any trial on those charges will likely be

- delayed as well. I also understand that if formal charges are not brought against me within
the time required by law, I may seek relief from the court, and that this relief might include
dismissal of the complaint now pending against me,

 
I have reviewed this application, as well as the order annexed below, and have —

discussed the question of whether I should consent to entry ofan order of excludable delay
carefully with my attorney. I consent to the entry of the order voluntarily and of my own
free will. I have not been threatened or coerced for my consent.

 

td? le =)
Date MUSSIBHAILE C7 4 *&
: Defendant

For Defendant's Counsel to read and acknowledge:

I certify that I have reviewed this application and the attached order carefully with my
client. I further certify that I have discussed with my client a defendant’s right to speedy
indictment and the question of whether to consent to entry of an order of excludable delay. |
am satisfied that my client understands the contents of this application and the attached
order, that my client consents to the entry of the order voluntarily and of his or her own free
will, and that my client has not been threatened or coerced for consent.

 

Sally J.ME Butler
Counsel for Defendant

ORDER OF EXCLUDABLE DELAY

Upon the joint application of the United States of America and defendant,
MUSSIE HAILE and with the express written consent of the defendant, the time
period 11/22/2019 to 1/7/2020 is hereby excluded in computing the time
within which an information or indictment must be filed, as the Court finds that this
exclusion of time serves the ends of justice and outweighs the best interests of the public and

the Yo a speedy trial because
given the reasonable likelihood that ongoing plea negotiations will result ina

_ disposition of this case without trial, the exclusion of time will allow all counsel to focus
their efforts on plea negotiations without the risk that they would be denied the reasonable |
time necessary for effective preparation for trial, taking into account the exercise of due

‘diligence.

 

C1 additional time is needed to I for trial due to the complexity of case.

0 other: The orig nal app 7 stoned Ou ifs
50 ORDERED. ° Conta ned t
* hah nu (2 This Prd

Dated: Brooklyn, New York
Hei a7 Hon. {in flo Lols CO Ser
United States Magistrate Judge

 

has beet cee" Le

 
